Broyles, J.
1. There was evidence to authorize the verdict of involuntary manslaughter in the commission of an unlawful act, and it was not error for the judge to instruct the jury on the law relating to that grade of homicide. Indeed, his failure to do so would have been reversible error. Taylor v. State, 108 Ga. 389 (34 S. E. 2); Farmer v. State, 112 Ga. 80 (37 S. E. 120); Chapman v. State, 120 Ga. 855 (48 S. E. 350); Jordan v. State, 124 Ga. 780 (53 S. E. 331); Dorsey v. State, 126 Ga. 633 (55 S. E. 479); Joiner v. State, 129 Ga. 295 (58 S. E. 859).
2. In view of the verdict returned, there is no merit in the second ground of the amendment to the .motion for a new trial, which complains that the evidence fails to show that the instrument used was a weapon likely to produce death. Judgment affirmed.